Citation Nr: 0305667	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.  

(The issues of entitlement to service connection for 
headaches, incontinence of urine and bowel, pes cavus and 
residuals of a left ankle fracture will be the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	State of Georgia Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983 and from September 1990 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which service connection for sinus problems, 
arthritic spurring of the lumbar spine (claimed as back 
pain), migraine headaches, loss of urine/bowel, pes cavus 
(claimed as feet) and a left ankle fracture were denied.  

At the February 2002 Travel Board Hearing the veteran agreed 
that the issues on appeal were entitlement to service 
connection for sinusitis, arthritis of the lumbar spine, 
headaches, incontinence of urine and bowel, pes cavus and 
residuals of a left ankle fracture.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for headaches, 
incontinence of urine and bowel, pes cavus and residuals of a 
left ankle fracture pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.




FINDINGS OF FACT

1.  Service medical records do not show that the veteran was 
seen for sinusitis.  

2.  Arthritis of the lumbar spine was not shown to be present 
in service or to a compensable degree within the first year 
following the veteran's separation from service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317 (2002).  

2.  Arthritis of the lumbar spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The September 2002 letter from the Board informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service medical records show that the veteran complained of a 
sore throat and headache in January 1981.  The assessment was 
common cold.  Service medical records do not show that the 
veteran complained of or was seen for any back disorders.  

VA outpatient treatment records, dated September 1985 to 
August 2001, show that the veteran was seen for lumbar disc 
herniation, lumbar radiculopathy, viral pharyngitis and low 
back pain.  Private medical records dated, June 1996 to 
August 2001, reveal that the veteran was seen for status post 
right L5-S1 diskectomy and foraminotomy.  

At the February 2002 Travel Board hearing the veteran 
testified that he did not have any problems with his sinuses 
or back prior to service.  The veteran indicated that he 
first suffered problems with sinusitis while in the Persian 
Gulf.  

I.  Sinusitis

The evidence does not support a finding of entitlement to 
service connection for sinusitis.  Initially, no sinus 
problems, other than the common cold, were complained of in 
service.  Thus, direct service connection for sinusitis is 
not warranted.  

The Board has considered the veteran's contentions regarding 
undiagnosed illness.  Pursuant to 38 U.S.C. § 1117 (2002), 
service connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater of 
operations during Persian Gulf War, or to a degree of 10 
percent or more following such service.  The law specifically 
limits entitlement under these special provisions to 
disabilities, which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2002).  However, the 
veteran's is claiming service connection for a sinusitis, not 
an undiagnosed illness; thus prohibiting the application of 
38 C.F.R. § 3.317.  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

II.  Arthritis of the Lumbar Spine

The evidence does not support a finding of entitlement to 
service connection for arthritis of the lumbar spine.  
Initially, no low back pain was complained of in service.  
Thus, direct service connection is not warranted.  Arthritis 
of the lumbar spine was not verified within one-year 
following the veteran's release from active service.  The 
veteran's active duty ended in 1991 and the first medical 
evidence of arthritis of the lumbar spine was in 1998, over 6 
years after the veteran's termination of service.  The 
evidence does not show that arthritis of the lumbar spine was 
manifested in service or to a compensable degree within one 
year after the veteran's termination of service.  Therefore, 
it is found that the preponderance of the evidence is against 
the veteran's claim of service-connection for arthritis of 
the lumbar spine on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for sinusitis is denied.

Service connection for arthritis of the lumbar spine is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

